SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

838
CA 14-02124
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


CHERYL VOSS AND GREGORY VOSS,
PLAINTIFFS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

JEFFREY DUCHMANN, DOING BUSINESS AS TRADE
WINDS TENT & PARTY RENTAL,
DEFENDANT-APPELLANT.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (MICELLE M. RAGUSA OF
COUNSEL), FOR DEFENDANT-APPELLANT.

PAUL WILLIAM BELTZ, P.C., BUFFALO (BRIAN R. HOGAN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered April 9, 2014. The order, insofar as appealed
from, denied the motion of defendant to compel discovery responses
from plaintiffs.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: “It is well settled that a court is vested with
broad discretion to control discovery and that the court’s
determination of discovery issues should be disturbed only upon a
showing of clear abuse of discretion” (Roswell Park Cancer Inst. Corp.
v Sodexo Am., LLC, 68 AD3d 1720, 1721). We perceive no such abuse of
discretion in Supreme Court’s denial of that part of the motion of
defendant seeking to compel plaintiffs to provide authorizations
permitting disclosure of the billing records of plaintiffs’ private
health care insurers. Plaintiffs previously had provided
authorizations permitting defendant to obtain the billing records of
the health care providers of Cheryl Voss, the injured plaintiff, and
defendant “failed to show the relevancy of the demanded documents” to
its defense (Jordan v Blue Circle Atl., 296 AD2d 752, 753).




Entered:   June 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court